Citation Nr: 1502679	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a disability manifested by difficulty breathing.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to November 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Muskogee, Oklahoma Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement initiated an appeal of several other denials by the September 2011 rating decision; but his October 2012 substantive appeal (after the September 2012 statement of the case (SOC) was issued) limited his appeal to the issues stated on the preceding page.

The issue of service connection for a dental disability has been raised by the record (in an October 2012 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A right knee disability was not manifested in service; arthritis of the right knee was not manifested within the first postservice year; and the Veteran's current right knee disability is not shown to be related to his service.

2.  The Veteran is not shown to have (or during the pendency of this claim to have had) a disability manifested by difficulty breathing.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a disability manifested by difficulty breathing is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2010 and November 2010, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain on his behalf, and advised him of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any pertinent records that remain outstanding.  The Veteran has not been afforded a VA examination in conjunction with these claims.  As there is no credible evidence in the record even suggesting that a right knee disability might be related to service or any probative evidence indicating that the Veteran has a chronic disability manifested by difficulty breathing, even the low threshold standard endorsed in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) as to when an examination is necessary is not met.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further evidentiary development is necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right knee disability

In his October 2010 claim, the Veteran alleged that he had knee pains in service and has continued to have them to the present.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to a right knee disability.  On service separation examination, no knee problems were noted or reported.

A December 2010 VA treatment record notes the Veteran had degenerative joint disease (DJD) of both knees.  In October 2012, he stated that his STRs should show knee problems during service.

It is not in dispute that the Veteran now has a right knee disability (given the December 2010 treatment record notation of bilateral knee DJD).  However, his STRs (including his service separation examination) are silent as to knee complaints, treatment, or diagnoses.  At service separation he denied a history of knee problems, and his lower extremities were normal on clinical evaluation.  Furthermore, a knee injury in service is not shown, and no specific right knee injury is alleged.  The Veteran's recent self-reports of onset of knee complaints in service and persistence since are self-serving and inconsistent with contemporaneous clinical data, and are deemed not credible.  Consequently, service connection for a right knee disability on the basis that such disability became manifest in service, and has persisted since, is not warranted.  Furthermore, the Veteran has not presented any competent medical evidence that his right knee DJD is somehow otherwise related to service.  Given the absence of any objective evidence of onset of a right disability in service and continuity since, the matter of a nexus between a disability such as DJD and remote service is a medical question.  The Board has considered whether an examination for a nexus opinion is indicated, but has determined that without evidence of a related disease or injury in service, the record provides no basis for an examiner to relate the right knee DJD to service.  The lengthy (more than 30 year year) interval between service and the initial postservice notation/documentation of a right knee disability is of itself a factor weighing against a finding of service connection.  Notably, as the right knee DJD was not manifested in the first postservice year, the chronic disease presumptive  provisions of 38 U.S.C.A. § 1112, 1137 have no applicability.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.  

A disability manifested by difficulty breathing.

In his October 2010 claim, the Veteran reported having difficulty breathing.  In initial correspondence to the Veteran, the AOJ suggested submission of any evidence that would show exposure to asbestos during service.  In a later (October 2012) statement, he indicated that his STRs would show that he went to sick bay for breathing problems.

The Veteran's DD-214 shows his military occupational specialty (MOS) was cook (an occupation not generally associated with exposure to asbestos).  See M21-1MR, Part IV, Subpart ii, Chptr. 2(C)(9).  He has not alleged any specific incident of exposure to asbestos, and the Board finds that the expanded development procedures customary with claims based on exposure to asbestos are not triggered.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to a respiratory disability and for anything suggesting he was exposed to asbestos.  On service separation examination, he denied a history of breathing problems, and his respiratory system was normal on clinical evaluation (as was a chest X-ray).  Significantly, the Veteran has not presented, or identified for VA to assist him in securing, any evidence that he now has (or during the pendency of his current claim has had) a chronic respiratory disability manifested by difficulty breathing.  In short, he has not met the initial threshold for a valid claim of service connection (evidence of the disability for which service connection is sought).  See Brammer, 3 Vet. App. at 225.  Accordingly, the preponderance of the evidence is against the claims, and the appeal in this matter must be denied.  
ORDER

Service connection for a right knee disability is denied.

Service connection for a disability manifested by difficulty breathing is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


